Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: the last word of the limitation comprises “)”. This should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the detection path" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 is also rejected under 112b via dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 8-10, 18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kikuchi (US 2003/0117614).
Regarding claim 1, Kikuchi teaches an apparatus (Fig. 2), comprising: 5a light source (Fig. 2, light source 11) configured to produce an illumination light beam (paragraph [0031], Laser beam scanning optical system 4 comprises laser beam source 11 for generating an inspecting laser beam); a scanning device (Fig. 2, scanning device 13) in a path of the illumination light beam (Fig. 2, scanning device is placed in the path of the output from light source 11), the scanning device configured to select an illumination position of the illumination light beam (paragraph [0031], Y-direction scanning galvanometer mirror 13 for deflecting the laser beam) on a photonic integrated circuit (Fig. 2, PIC 3; paragraph [0002], optical component mounted on the optical waveguide substrate. This also shows the PIC); and a detection device (Fig. 2, detection device 5) configured to detect detection light emanating from the photonic 10integrated circuit as a result of the illumination light illuminating the illumination position of the photonic integrated circuit (paragraph [0032], Light detecting system 5 comprises CCD camera (imaging camera) 16 for detecting a laser beam emitted in the direction indicated by the arrow Z from other end face 2B of optical waveguide 2, and outputting detected result data (detected image information) represented by the detected laser beam, and light spot position confirming device 17 for being supplied with the detected result data from CCD camera).  
Regarding claim 8, Kikuchi teaches the apparatus of claim 1, wherein the detection device comprises a 2D detector (Fig. 2, CCD camera 16).  
Regarding claim 9, Kikuchi teaches the apparatus of claim 8, wherein the 2D detector comprises an image sensor (paragraph [0032], Light detecting system 5 comprises CCD camera (imaging camera) 16).  
Regarding claim 10, Kikuchi teaches the apparatus of claim 1, wherein the detection device comprises a point detector (Fig. 2, using light spot positioning confirming device 17).  
Regarding claim 18, Kikuchi teaches a method, comprising: 17Attorney Docket No.: 48166-0003001 / 31426USusing a scanning device (Fig. 2, scanning device 13) to select an illumination location of an illumination light beam (paragraph [0031], Y-direction scanning galvanometer mirror 13 for deflecting the laser beam) on a photonic integrated circuit (Fig. 2, PIC 3; paragraph [0002], optical component mounted on the optical waveguide substrate. This also shows the PIC); and detecting (Fig. 2, using detection device 5) detection light coming from the photonic integrated circuit as a result of the illumination light beam (paragraph [0031], Laser beam scanning optical system 4 comprises laser beam source 11 for generating an inspecting laser beam) illuminating the illumination location of the photonic integrated 5circuit (paragraph [0032], Light detecting system 5 comprises CCD camera (imaging camera) 16 for detecting a laser beam emitted in the direction indicated by the arrow Z from other end face 2B of optical waveguide 2, and outputting detected result data (detected image information) represented by the detected laser beam, and light spot position confirming device 17 for being supplied with the detected result data from CCD camera).  
Regarding claim 20, Kikuchi teaches the method of claim 18, further comprising selecting a detection location for the detection light (paragraph [0034], light spot position confirming device 17 stores data 20 representing desired reference amounts of light preset for respective grid areas divided from a zone to be inspected in the XY plane of optical waveguide 2, the grid areas being identified by respective addresses Aa, Bb, Cc, . . . .The desired reference amounts of light preset for the respective grid areas may be changed depending on the object to be inspected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614) in view of Murayama (US 2012/0127552).
Regarding claim 2, Kikuchi teaches the apparatus of claim 1.
Kikuchi doesn’t teach further comprising a pupil selection device configured to define a position of the illumination light beam in a pupil plane of the illumination path.  
Murayama teaches further comprising a pupil selection device configured to define a position of the illumination light beam in a pupil plane of the illumination path (Fig. 1, pupil selection device comprising 4, 5a and 5b; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Kikuchi and incorporate the pupil selection device as taught by Murayama in order to provide the illumination light beam with a desired wave front shape (Murayam: paragraph [0024]).  
Regarding claim 3, Kikuchi in view of Murayama teaches the apparatus of claim 2, wherein the pupil selection device comprises first and second adjustable mirror devices (Murayama: Fig. 1, mirror devices 5a and 5b).  
Regarding claim 4, Kikuchi in view of Murayama teaches the apparatus of claim 3, wherein the pupil selection device comprises a spatial 20light modulator (Murayama: Fig. 1, spatial light modulator 4).  
Regarding claim 5, Kikuchi in view of Murayama teaches the apparatus of claim 2, wherein the pupil selection device comprises a spatial light modulator (Murayama: Fig. 1, spatial light modulator 4).  
Regarding claim 19, Kikuchi teaches the method of claim 18.
Kikuchi doesn’t teach further comprising selecting an input coupling angle of the light beam by setting a position of the illumination light beam in a pupil plane of an illumination path for the illumination light beam.  
Murayama teaches further selecting an input coupling angle of the light beam by setting a position of the illumination light beam in a pupil plane of an illumination path for the illumination light beam (Fig. 1, pupil selection device comprising 4, 5a and 5b; paragraph [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Kikuchi and incorporate the pupil selection device as taught by Murayama in order to provide the illumination light beam with a desired wave front shape (Murayam: paragraph [0024]).  
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614) in view of Murayama (US 2012/0127552) in further view of Hughes (US 2015/0055138).
25Regarding claim 6, Kikuchi in view of Murayama teaches the apparatus of claim 5.
Although Murayama teaches that the refractive index of each cell within the spatial light modulator can be changed according to a voltage applied to the cell, Kikuchi in view of Murayama doesn’t explicitly teach wherein the spatial light modulator is configured to produce at least two illumination light beams.  
Hughes teaches wherein a spatial light modulator is configured to produce at least two illumination light beams (paragraph [0012], use a spatial light modulator to split a measurement beam into multiple components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control of the spatial light modulator taught by Kikuchi in view of Murayama and incorporate the a configured control to output two beams as taught by Hughes as it would have been obvious to try to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success i.e. changing the number of output beams.
Regarding claim 7, Kikuchi in view of Murayama teaches the apparatus of claim 4.
 Although Murayama teaches that the refractive index of each cell within the spatial light modulator can be changed according to a voltage applied to the cell, Kikuchi in view of Murayama doesn’t explicitly teach wherein the spatial light modulator is configured to produce at least two illumination light beams.  
Hughes teaches wherein a spatial light modulator is configured to produce at least two illumination light beams (paragraph [0012], use a spatial light modulator to split a measurement beam into multiple components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control of the spatial light modulator taught by Kikuchi in view of Murayama and incorporate the a configured control to output two beams as taught by Hughes as it would have been obvious to try to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success i.e. changing the number of output beams.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614) in view of Ivanov (US 2012/0127467).
Regarding claim 11, Kikuchi teaches the apparatus of claim 1.
Although Kikuchi teaches the detection device comprises a CCD detector 16 in Fig. 2, Kikuchi doesn’t teach wherein the detection device comprises at least one member selected from the group consisting of a spectrometer configured to operate in a time domain and an optical reflectometer configured to operate in a time domain.  
Ivanov teaches a measurement system (Fig. 14) comprises a detection device comprising a spectrometer configured to operated in time domain (Fig. 14, spectrometer 812; paragraph [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detection device taught by Kikuchi and incorporate the spectrometer as taught by Ivanov in order to provide further analysis of the signal in the energy detected (Ivanov: paragraph [0117]). 
Claims 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614).
10Regarding claim 12, Kikuchi teaches the apparatus of claim 1.
Although Kikuchi teaches the scanning device in Fig. 2, Kikuchi doesn’t show wherein the scanning device is in the detection path but Kikuchi teaches that the scanning device in the detection path as shown in Fig. 12 (Fig. 12, scanning device 13 in detection path towards detector 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the placement of the scanning device in Fig. 2 and place the scanning device in the detection path as taught in Fig. 12 thereby allowing to also inspect mounted optical components on the circuit board (Kikuchi: paragraph [0080]).  
Regarding claim 13, Kikuchi teaches the apparatus of claim 12, further comprising a second scanning device (Fig. 12, second scanning device 12), wherein the second scanning device is in the detection path (Fig. 12, scanning device 12 also in the detection path towards detector 35).  
15Regarding claim 14, Kikuchi teaches the apparatus of claim 1.
Although Kikuchi teaches the scanning device in Fig. 2, Kikuchi doesn’t show wherein the scanning device is in the detection path but Kikuchi teaches that a second scanning device, wherein the second scanning device is in the detection path (Fig. 12, second scanning device 12 in detection path towards detector 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify and place the second scanning device in the detection path as taught in Fig. 12 thereby allowing to also inspect mounted optical components on the circuit board (Kikuchi: paragraph [0080]).  
Regarding claim 16, Kikuchi teaches the apparatus of claim 1.
Although Kikuchi teaches in Fig. 2 that the circuit is within a receptacle (Fig. 2, the circuit has to be placed in a receptacle/holder in order to be tested), Kikuchi doesn’t teach in Fig. 2 a beam deflection device arranged around the receptacle, 25wherein the beam deflecting device is configured to deflect a light beam to or from the apparatus; but Kikuchi teaches in Fig. 6 a variation of Fig. 2, wherein a beam deflection device arranged around the holder that holds the circuit (Fig. 6, beam deflection device 24), 25wherein the beam deflecting device is configured to deflect a light beam to or from the apparatus (paragraph [0052], pyramid mirror 24 disposed at end face 22A for directing a laser beam applied from laser beam scanning optical system 4 in the direction indicated by the arrow Z to end face 22A to travel in the direction indicated by the arrow X).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the holder of the circuit in Fig. 2 and place the beam deflection device around the holder holding the circuit as taught by Fig. 6 thereby allowing to also inspect different waveguide structure on the circuit board (Kikuchi: paragraph [0051]).  
Regarding claim 17, Kikuchi teaches the apparatus of claim 16, wherein the beam deflection device comprises a member selected from the group consisting of a prism or a mirror (Fig. 6, beam deflection device 24 is a pyramid mirror).  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2003/0117614) in view of Thomas (DE 102010029612).
Regarding claim 15, Kikuchi teaches the apparatus of claim 1.
Although Kikuchi teaches a waveguide plane on a surface of the photonic integrated circuit (Fig. 2, waveguide plane of waveguide 2), Kikuchi doesn’t teach further comprising a parallel coupling grating configured to be arranged on a surface of the circuit. 
Thomas teaches inputting light into an optical waveguide by using a parallel grating structure (Fig. 1, grating structure 110 on parallel waveguide 102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the waveguide taught by Kikuchi and incorporate the grating coupler as taught by Thomas in order to adjust the coupling angle of the light to be coupled (Thomas: paragraph [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637